BUSSEY, Presiding Judge:
Donald Lee Bradford, hereinafter referred to as defendant, entered a plea of guilty in the District Court of Oklahoma County, Oklahoma to the offense of Burglary in the Second Degree, and received a seven-year suspended sentence on May 29, 1968. Said suspension was ordered revoked on March 1, 1971, and from said order of revocation, a timely appeal has been perfected to this Court.
The sole proposition before this Court contends that the judgment and sentence does not state any court-imposed conditions of the suspension, but provides it “shall be and is suspended pursuant to the provisions of the Oklahoma Corrections Act of 1967, and pursuant to the rules of the Department of Corrections of the State of Oklahoma.” We observe that the defendant’s suspended sentence was ordered revoked, after having been found guilty of the crime of Grand Larceny, After Former Conviction of a Felony, which has been reviewed and affirmed by this Court, 492 P.2d 365. In Brooks v. State, Okl.Cr., 484 P.2d 1333, we stated:
“We are of the opinion that a condition of a suspended sentence that a person may not commit a felony, is so basic and fundamental that any reasonable person would be aware of such condition. To allow a defendant to escape revocation under such circumstances would be mockery of our whole system of criminal justice.”
The judgment and sentence is, accordingly, affirmed.
BRETT, J., concurs.